United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 7, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-21124
                         Summary Calendar



CARLOS CRIOLLO,

                               Plaintiff-Appellant,

versus

MICHAEL A. WILSON; MICHAEL HALL; JERRY E. JACKSON; J. THOMAS;
G. TOWNSEND; P. MILLER; HARDY, Sergeant,

                               Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-2419
                        --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Carlos Criollo, TDCJ # 412608, appeals the district court’s

summary-judgment dismissal of his pro se civil rights complaint

wherein he alleged that he was exposed to dangerous working

conditions and was denied adequate medical care for an injured

elbow.   This court reviews a court’s decision to grant or deny a

motion for summary judgment de novo.   Huckabay v. Moore, 142 F.3d

233, 238 (5th Cir. 1998).   Summary judgment is proper if the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-21124
                                 -2-

pleadings, depositions, answers to interrogatories, and

admissions on file, together with any affidavits filed in support

of the motion, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment

as a matter of law.    FED. R. CIV. P. 56(c); Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

       Criollo argues that his claims against the defendants in

their official capacities were not barred by the Eleventh

Amendment.    In order to prevail in an official-capacity action, a

plaintiff generally must that a policy or custom of the

governmental entity played a part in the violation of federal

law.    Kentucky v. Graham, 473 U.S. 159, 166 (1985).   The entity

itself must have been a “moving force” behind the deprivation.

See id.    Criollo does not assert that a policy or custom was the

moving force behind the deprivation, but rather that the

individual defendants’ failure to follow prison policies led to

the deprivation.    Thus, his claim is defeated by his own

assertions.

       Criollo next argues that the district court erred in

granting summary judgment on his working-conditions claim.     He

argues that there was a genuine issue of material fact with

respect to the severity of the weather which precluded the court

from finding a lack of deliberate indifference on the part of the

defendants.    The district court addressed the severity of the

weather only with respect to Criollo’s claims for declaratory and
                           No. 02-21124
                                -3-

injunctive relief.   Because Criollo has been released from

confinement at the Wynn Unit, we affirm the grant of summary

judgment on the ground that those claims are moot.     See Herman v.

Holiday, 238 F.3d 660, 665 (5th Cir. 2001); see also Chriceol v.

Phillips, 169 F.3d 313, 315 (5th Cir. 1999)(this court is not

bound by the reasons articulated by the district court for

granting summary judgment and may affirm the judgment on other

grounds).

     Criollo argues that the district court also erred in

dismissing his claims for emotional and mental distress pursuant

to 42 U.S.C. § 1997(e), which requires a physical injury before a

prisoner can recover for psychological damages.   See Harper v.

Showers, 174 F.3d 716, 719 (5th Cir. 1999).   Although Criollo’s

allegation of an elbow injury might have supported an excessive-

force claim, see, e.g., Gomez v. Chandler, 163 F.3d 921, 924 (5th

Cir. 1999), it is insufficiently connected to the working-

conditions claim to meet the requirements of § 1997(e).

Finally, Criollo argues that he alleged the excessive use of

force.   “A pro se complaint is to be construed liberally with all

well-pleaded allegations taken as true.”   Johnson v. Atkins, 999

F.2d 99, 100 (5th Cir. 1993).   However, even construing Criollo’s

complaint and his more definite statement liberally, Criollo did

not originally attempt to bring a use-of-force claim.    Nor did

the district court abuse its discretion by failing to grant a

motion to amend the complaint to bring such a claim.    It is not
                          No. 02-21124
                               -4-

an abuse of discretion for a district court to deny leave to

amend when the litigant’s “attempt to broaden the issues would

likely require additional discovery and another motion for

summary judgment, which would unduly prejudice the defendants and

raise concerns about seriatim presentation of facts and issues.”

Parish v. Frazier, 195 F.3d 761, 764 (5th Cir. 1999).

     Criollo has not shown that the district court erred in

granting the defendants’ motion for summary judgment.

Accordingly, the judgment of the district court is AFFIRMED.